DETAILED ACTION
Response to Arguments
Applicant's arguments, pg. 9, filed 12/29/2020, regarding the status of the claims is hereby acknowledged. Claims 1, 2, 3, 6, and 11 are amended.
Applicant’s arguments, pg. 9-10, filed 12/29/2020, regarding the rejection of claims 1-2, 4, 10-11, 14 and 20 under 35 U.S.C. 103 are hereby acknowledged and have been fully considered. The examiner notes that the applicant’s arguments are directed to the newly amended limitations. 
The applicant argues, in part, that the newly amended limitations of the independent claims are not disclosed by the prior art. The examiner respectfully disagrees. Therefore, a new grounds of rejection will be made in order to address the new limitations not previously presented. The examiner will rely in part on the prior art of record, Amiga, to address the newly amended limitation regarding “wherein modifying the source address of the video stream does not modify content of the video stream.” 
Furthermore, with respect to the rejection of claims 3 and 13, the applicant argues:
It is respectfully submitted that Li fails to cure this deficiency of Amiga, Tarbox, and Walsh, nor is it relied upon for doing so. As Amiga, Tarbox, Walsh, and Li, alone or in combination, fail to teach or suggest all of the limitations of independent claim 1, it is respectfully submitted that Amiga, Tarbox, Walsh, and Li, alone or in combination, similarly fail to teach or suggest all of the limitations of claims 3 and 13, which claims depend directly from independent claims 1 and 11, respectively. Thus, Amiga, Tarbox, Walsh, and Li, alone or in combination, fail to render obvious this claim. Claims 3 and 13 are therefore believed to be in condition for allowance and such favorable action respectfully is requested. Furthermore, claim 3 is amended herein to recite "wherein the performing of the security validation at (g) is performed without performing synchronization between video and audio at a remote isolation server, wherein the synchronization is performed at the local browser," as supported in par. 43 of the originally-filed patent application. No new matter is added by way of this amendment. Specifically, par. 43 states "This security action may additionally or alternatively be performed by the security application 116 without performing synchronization between video and audio at a remote isolation server, so that the only synchronization of the video and audio of the video stream 121a occurs at the local network device 104 in the browser 114, which may decrease the complexity of the security validation performed at action 224." Conversely, the prior art to Li is asserted on page 8 of the Office Action to not require synchronizing if the content was initially created using SMIL. Not requiring synchronization is not the same or equivalent to requiring synchronization at a different stage within a process.  

	Regarding the newly amended limitation of claim 6, a new grounds of rejection will be provided with new supporting disclosure to address the more narrow limitation. 
	Regarding claims 8-9 and 18-19 rejected under 35 U.S.C. 103, the claims are not allowable over the cited prior art and are not in a condition for allowance.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4, 10-11, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over AMIGA; Dan US 20150135264 A1 (hereafter Amiga ‘264) and in further view of Tarbox; Brian J. et al. US 20140304373 A1 (hereafter Tarbox) and in further view of Burriesci; Matthew et al. US 20180367552 A1 (hereafter Burriesci) and in further view of Walsh; David Joseph et al. US 20120179787 A1 hereafter (Walsh).
Regarding claim 1, “a computer-implemented method for remotely validating a webpage video stream, at least a portion of the method being performed by a remote isolation server comprising one or more processors” Amiga ‘264 teaches (para 29 – system and method implementing a solution for secured browsing and data exchange; para 39-40 data exchange or browsing comprises exchange of contents of a web page browsing comprises streaming video; and/or any data types suitable to be included in the contents of a web page, a computer program window/screen or an application window/screen. Accordingly, the terms "web server" and/or "web browser" may be used throughout the present description for convenience, although some embodiments of the present invention may also be applied for data exchange between computer networks that may be off the World Wide Web (WWW or "the web”); para 41-44 disclosing elements 10 as secured server for ensuring a definite isolation between two environments comprising a video source and a display;
	Regarding “the method comprising: (a) receiving, at a remote isolation server, webpage data that includes a reference to a video stream from a webserver, the reference specifying an address of the webserver as a source address of the video stream” Amiga ‘264 teaches (para 43-44, 54, 60-63, 68 user communicates with secured browsing server 10 for requests using a browser/webpage wherein requests comprise video streams and web address identifiers)”; Regarding “(b) modifying, at the remote isolation server, the reference included in the webpage data, the modifying of the reference including modifying the source address  of the video stream specified in the reference from the address of the webserver to the address of the remote isolation server, wherein modifying the source address of the video stream does not modify content of the video stream; (c) sending, from the remote isolation server, the modified webpage data, including the modified reference with the modified source address, to a local browser on a local network device; (d) receiving, at the remote isolation server, a first request for the video stream from the local browser; (e) sending, from the remote isolation server, a second request for the video stream to the web server; (f) receiving, at the remote isolation server, the video stream from the webserver” Amiga ‘264 teaches para 45-49 video requests transmitted from the user via a local browser are transmitted to a secured browsing server 10 which modifies the content received from browser server 60  and maintains a browsing session; As discussed above, wherein Amiga ‘264 teaches modifying the source, Amiga ‘264 does not reference modifying the “address” as claimed. However, with respect to wherein modifying the source address of the video stream does not modify content of the video stream, Amiga para 74 discloses that whereas the content is modified, the video content is not affected but isolated (i.e., an isolation feature that may completely isolate the video source from the display, for example based on an analog video diode that blocks any returned signals. The isolation feature may also block some non-video transmissions and/or may include anti-tampering appliance.)
Regarding “(g) performing, at the remote isolation server, security validation on the video stream; and (h) sending, from the remote isolation server to the local browser, the validated video stream for display in the local browser in a webpage rendered based on the modified webpage data” Amiga ‘264 para 44 teaches- validate the transmissions from secured browsing server 10. The validation by protection module 16 may include decryption and/or validation of the authenticity of the transmission. Whereas Amiga ‘264 discloses that the validation is performed by an element that works in conjunction with server 10 of Amiga ‘264, the mere combination of elements disclosed separately to produce the same result in 
	With respect to the deficiency of Amiga ‘264  regarding modifying the source address (i.e., wherein Amiga ‘264 teaches modifying the source, Amiga ‘264 does not reference modifying the “address” as claimed), Tarbox teaches providing alternate content when objectionable content is identified by substituting the URI of the objectionable content (see para 35-38, 41 teaches the client 10 does an HTTP request, via the CDN, for a .m3u8 (HLS) playlist file name embedded in the URL. The request will be directed to a local edge cache server (not shown), e.g., a transparent cache. If the file is not there, the transparent cache will forward the request to the origin server 16, which in turn, will recognize that the request should be directed to the PLR 26. If the PLR 26 is embedded in the origin server 16, the origin server 16's HTTP web server can engage the PLR 26 directly. If the PLR 26 is not embedded, the origin server 16 might forward the request to the PLR 26 (e.g., using common gateway interface (CGI)). Ultimately, the PLR 26 will receive the type/value data embedded in the URL, which provides enough information for the PLR 26 to determine that it needs to generate a custom (filtered) playlist, and to obtain the corresponding personalized rule set (e.g., identifying objectionable content) for chunk filtering, and therefore, the PLR 26 will be able to determine what chunks to reference in the playlist being built uniquely for that client 10”; Tarbox teaches (para 33 each chunk of AV data has a unique URL which enables it to be separately identified. These URLs will be collected to form a playlist; para 23, 30 chunks comprise annotations from an original sequence of content to determine whether a particular chunk will be provided and/or filtered; regarding the first sequence of in-band signaling markers spanning a continuous duration of time without gaps over which ABR video content to be specified by the decisioning 
	Whereas Tarbox discloses known elements with respect to regarding modifying the source address, the prior art also recognizes an embodiment that Tarbox does not disclose (i.e., wherein modifying the source address of the video stream does not modify content of the video stream). For example, with respect to wherein modifying the source address of the video stream does not modify content of the video stream, Burriesci teaches (Fig. 1, para 26-27 – restricting rendering of unauthorized content form a server suffering security vulnerabilities; para 46 - a content publisher may configure their domains or website addresses such that requests to access information resources of the content publisher are redirected to a server of the data processing system 110. The content selection module 135 of the data processing system 110 can receive the request to access an information resource of the content publisher. In some implementations, the request can include a device identifier or other information that the content selection module 135 can use to select content that is relevant to a user of the client device from which the request was received. The content selection module 135 may access one or more servers of the content publisher that maintain content elements or servers of the data processing system 110 that maintain content elements on behalf of the content publisher. The content selection module 135 may then generate an information resource or modify an existing information resource to include content elements for display at the client device… the source address can be an address of a server of a content provider. In some implementations, the image of the content item can include a link to the data processing system 110 or a server that provides the information resource to the client device. In some implementations, the link can be an encoded link that causes the client device to be redirected from the 
The motivation to modify the teachings of Amiga ‘264 is further evidenced in Walsh teaching a proxy server which obtains content from a remote server and verifies the content before provide the content to a remote user device view a webpage (Walsh para 21 filter and gateway insure that unauthorized material is not being requested).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the Amiga ‘264 invention for remotely validating a webpage video stream before transmitting web content to a requesting client device by further incorporating known elements of Tarbox’s invention for determining when a webpage contains objectionable video content and replacing the objectionable content with a different URI location in order to provide seamless content without the unauthorized content (i.e., objectionable content) or by further providing the content when the content is provided from an objectionable server (i.e., a server suffering security vulnerabilities) as taught by Burriesci when the objectionable content/unauthorized content is obtained from a server suffering security vulnerabilities objectionable content because the modification would combine elements known for preventing the presentation of content objected to by the viewer or by the network operator which provides a seamless presentation of content or content that does not compromise the security of the viewer devices because Walsh recognizes a known problem for enabling a proxy server to obtain web content from a remote server to be delivered to a requesting client device and enabling the proxy server to verify the content obtained from the remote server prior to delivery said web content to the requesting device because the combination of two pre-existing elements (i.e., isolation server and a verification module) do no more than they would in separate, sequential operation.

Regarding claim 2, “wherein the performing of the security validation at (g) is performed without rendering the video stream at a remote isolation server, wherein the video stream is only rendered at the local browser” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein the combination of prior art discloses the server as an intermediary before the content is displayed on client device browser (see Amiga para 43-44, 74, 79 disclosing secured browsing server 10 for processing images of video but not displayed at the server but prior to being received by server; Amiga para 74 discloses that whereas the content is modified, the video content is not affected but isolated (i.e., an isolation feature that may completely isolate the video source from the display, for example based on an analog video diode that blocks any returned signals. The isolation feature may also block some non-video transmissions and/or may include anti-tampering appliance.) See also Burriesci teaches (Fig. 1, para 26-27 – restricting rendering of unauthorized content form a server suffering security vulnerabilities; para 46 - a content publisher may configure their domains or website addresses such that requests to access information resources of the content publisher are redirected to a server of the data processing system 110. The content selection module 135 of the data processing system 110 can receive the request to access an information resource of the content publisher. In some implementations, the request can include a device identifier or other information that the content selection module 135 can use to select content that is relevant to a user of the client device from which the request was received. The content selection module 135 may access one or more servers of the content publisher that maintain content elements or servers of the data processing system 110 that maintain content elements on behalf of the content publisher. The content selection module 135 may then generate an information resource or modify an existing information resource to include content elements for display at the client device… the source address can be an address of a server of a content provider. In some implementations, the image of the content item can include a link to the data processing system 110 or a server that provides the information resource to the client device. In some implementations, the link can be an encoded link that 
Regarding claim 4, “wherein the sending at (h) comprises sending the validated video stream in a compressed video format” is further rejected on obviousness grounds as discussed in the rejection of claim 1 and wherein the Examiner further takes Official Notice that the transmission of video streams from a server to a browser using compression techniques is well known in the art.
	Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the Amiga ‘264 invention (for remotely validating a webpage video stream before transmitting web content to a requesting client device) by further incorporating known elements of Tarbox  and Burriesci because Walsh’s invention for enabling a proxy server to obtain web content from a remote server to be delivered to a requesting client device and enabling the proxy server to verify the content obtained from the remote server prior to delivery said web content to the requesting device and wherein the transmitted content from the isolation server to the client device is compressed in order to minimize the bandwidth use for streaming video content.

Regarding claim 10, “wherein: the performing of the security validation at (g) comprises transcoding the video stream to prevent an execution of malicious executable content in the video stream” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Amiga further teaches are transcoded to prevent potentially malicious content in para 38.

Regarding the non-transitory computer readable media claims 11, 14, 20, the claims are grouped and rejected with the method claims 1, 4, and 10 because the steps of the method claims are met by the disclosure of the apparatus and methods of the reference(s) as discussed in the rejection of claims 1, 4, . 

Claims 3, 13 is rejected under 35 U.S.C. 103 as being unpatentable over AMIGA; Dan US 20150135264 A1 (hereafter Amiga ‘264) and in further view of Tarbox; Brian J. et al. US 20140304373 A1 (hereafter Tarbox) and in further view of Burriesci; Matthew et al. US 20180367552 A1 (hereafter Burriesci) and in further view of Walsh; David Joseph et al. US 20120179787 A1 hereafter (Walsh) and in further view of  Li; Jian et al. US 20080250130 A1 (hereafter Li). 

Regarding claim 3, “wherein the performing of the security validation at (g) is performed without performing synchronization between video and audio at a remote isolation server, wherein the synchronization is performed at the local browser” is not disclosed by the combination of Amiga ‘264, Walsh, Burriesci and Tarbox.
	In an analogous art, li teaches synchronization method using SMIL (Synchronized Multimedia Integration Language) which allows integrating a set of independent multimedia objects into a synchronized multimedia presentation. With such a language, a set of independent multimedia objects can be integrated into synchronized multimedia contents (See Abstract, para 2-5, and Fig. 4 disclosing the client device is notified of when to play content such that the synchronization is performed at the client device). See Li para 53- Step 413, the SMIL root engine starts up the main timer for timing. Each SMIL engine, after the interpretation of respective SMIL models, may inform the local media playing devices to play the media contents according to timing or interactive events (Step 414), so that the local media playing devices, after acquiring the media contents to be played, play the media contents based on the definitions of the media object; and send events to the remote devices through remote event proxies to invoke various related devices, such as SMIL sub-engines or remote media proxies, at Step 415, to control the operations of the SMIL sub-engines and remote media proxies so that the remote media playing devices play corresponding media contents. A person of ordinary skill in the art would have reasonably inferred that the video stream obtained in the teachings of Amiga would not require synchronizing by an intermediary server if the content was initially created using SMIL.
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the Amiga ‘264, Tarbox, Burriesci and Walsh invention for remotely validating a webpage video stream before transmitting web content to a requesting client device by further incorporating known elements of Li for utilizing a multimedia control language such as SMIL for encoding time based multimedia presentations delivered over the Web, defining when, where and how to play segments of multimedia (such as animation, audio, video, still image, static text and text stream) in order to simplify the transmission of a plurality of streams/content that will be presented in a synchronized form.

Regarding the non-transitory computer readable media claim 13, the claim is grouped and rejected with the method of claim 3 because the steps of the method claim is met by the disclosure of the apparatus and methods of the reference(s) as discussed in the rejection of claim 3 and because the steps of the method are easily converted into elements of computer implemented methods by one of ordinary skill in the art. 

Claims 5-7, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over AMIGA; Dan US 20150135264 A1 (hereafter Amiga ‘264) and in further view of Tarbox; Brian J. et al. US 20140304373 A1 (hereafter Tarbox) and in further view of Burriesci; Matthew et al. US 20180367552 A1 (hereafter Burriesci) and in further view of Walsh; David Joseph et al. US 20120179787 A1 hereafter (Walsh) and in further view of Solis; Ignacio et al. US 20160205034 A1 (hereafter Solis).
 
Regarding claim 5, “wherein: the reference received at (a) comprises a reference to a metadata file that contains video playing instructions for the video stream; and the modifying at (b) comprises changing the source of the video stream in the metadata file” is further rejected on obviousness grounds 
	The motivation to modify Amiga, Tarbox, Burriesci, and Walsh is further evidence in Solis’ teaching receiving manifest metadata to providing content in manifest file from a cache of a proxy server instead of the provider server (para 75-78).
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the Amiga ‘264, Tarbox, Burriesci and Walsh invention for remotely validating a webpage video stream before transmitting web content to a requesting client device by further incorporating known elements of Solis’ invention for receiving manifest metadata to providing content in manifest file from a cache of a proxy server instead of the provider server in order to reduce the latency for acquiring content. 

Regarding claim 6, “wherein performing the security validation at (g) includes excluding all executable content wherein the metadata file is a video manifest file” is further rejected on obviousness grounds as discussed in the rejection of claims 1 and 5 wherein Amiga para 74 discloses that whereas the content is modified, the video content is not affected but isolated (i.e., an isolation feature that may completely isolate the video source from the display, for example based on an analog video diode that blocks any returned signals. The isolation feature may also block some non-video transmissions and/or may include anti-tampering appliance.) Whereas Amiga discloses removing non-video content, Solis’ teaching receiving manifest metadata to providing content in manifest file from a cache of a proxy server instead of the provider server (para 75-78).

Regarding claim 7, “further comprising: (i) receiving, at the remote isolation server, metadata from the local browser, the metadata comprising one or more of current display time in the video stream, an error indicating that a fallback process should be employed for the video stream, and a user interface 

Regarding the non-transitory computer readable media claims 15-17 the claims are grouped and rejected with the method claims 5-7 because the steps of the method claims are met by the disclosure of the apparatus and methods of the reference(s) as discussed in the rejection of claims 5-7 and because the steps of the method are easily converted into elements of computer implemented methods by one of ordinary skill in the art. 

Claims 8-9, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over AMIGA; Dan US 20150135264 A1 (hereafter Amiga ‘264), and in further view of Tarbox; Brian J. et al. US 20140304373 A1 (hereafter Tarbox) and in further view of Burriesci; Matthew et al. US 20180367552 A1 (hereafter Burriesci) and in further view of Walsh; David Joseph et al. US 20120179787 A1 hereafter (Walsh) and in further view of Panje; Krishna Prasad et al. US 20140337411 A1 (hereafter Panje). 
Regarding claim 8, “wherein: the modifying at (b) comprises modifying the webpage data to change a document object model of the webpage data to substitute an alternative video player for an original video player due to the local browser not supporting the original video player” is further rejected on obviousness grounds as discussed in the rejection of claim 1 citing Amiga, Tarbox, Burriesci and Walsh with respect to comprises modifying the webpage data to change a document object model of the webpage data but not substitute an alternative video player for an original video player due to the local browser not supporting the original video player. 

Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the Amiga ‘264, Tarbox, Burriesci and Walsh invention for remotely validating a webpage video stream before transmitting web content to a requesting client device by further incorporating known elements of Panje’s invention for receiving manifest metadata, including plug-in content, to provide content in manifest file to a client device from a cache of a proxy server instead of the provider server in order to transmit video content, encoded with one particular codec, to enable heterogeneous client devices having different players to play the content. 

Regarding claim 9, “wherein: the performing of the security validation at (g) comprises transmuxing the video stream from an original video stream format to an alternative video stream format due to the local browser not supporting the original video stream format” is further rejected on obviousness grounds as discussed in the rejection of claim 8 and wherein Panje further teaches para 29 manifest file includes a list of Uniform Resource Locators ("URLs") to different representations of the requested segmented media content. Before or at the time of the request, the server 120 generates or identifies the media segments of the requested media content as streaming media content. The media segments of the streaming media content are generated, either by the server 120, by the content producer, or by some other entity, by splitting, transcoding, or transrating the original media content.



Regarding the non-transitory computer readable media claims 18-19 the claims are grouped and rejected with the method claims 8-9 because the steps of the method claims are met by the disclosure of the apparatus and methods of the reference(s) as discussed in the rejection of claims 18-19 and because the steps of the method are easily converted into elements of computer implemented methods by one of ordinary skill in the art. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO CASTRO whose telephone number is (571)270-3950.  The examiner can normally be reached on Monday to Friday from 10am to 6pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 
/ALFONSO CASTRO/Primary Examiner, Art Unit 2421